Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitachi (JP 2004-074324).
Hitachi discloses the claimed coating of Ti(C,N,O) and alumina having the claimed 1st,  2nd and 3rd protrusions (0016 and fig 4).

Claims 1-4,10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al  (US 2013/0149527).
Cho et al  discloses the claimed coating of Ti(C,N,O) and alumina having the claimed 1st,  2nd and 3rd protrusions (0012, 0039-0048 and figs 2&3).

Claims 1-4, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korloy (KR 10-2010-135641).
Korloy  discloses the claimed coating of Ti(C,N,O) and alumina having the claimed 1st,  2nd and 3rd protrusions (0016-119, 022, 0041,0057 and figs 1a and 1b).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Hitachi (JP 2004-074324) or Cho et al  (US 2013/0149527) by Korloy (KR 10-2010-135641)  in view of Kyocera3 (WO 2017/090765)
Hitachi or Cho et al or Korloy disclose the invention substantially as claimed except for the claimed dimensions of the 1st and 2nd protrusions.
Kyocera3 discloses the claimed dimension ( 0015-0016, 0032, fig 3).
.

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over  Cho et al  (US 2013/0149527) by Korloy (KR 10-2010-135641)  in view of Kyocera1 (JP 2007-229821) or Kyocera2 (JP 2006-272515)
Cho et al or Korloy  disclose the invention substantially as claimed except for the two Ti(C,N) layers below the claimed Ti(C,N,O) layer.
	Kyocera1 ( table 2) or  Kyocera2 ( table 2) both teach the use of two Ti(C,N) layers below the claimed Ti(C,N,O) layer.
Thus it would have been obvious to one of ordinary skill in the art to provide Cho et al or Korloy  with the claimed two Ti(C,N) layers, as these layers are well known in the tool art as shown by Kyocera1 ( table 2) or  Kyocera2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/Primary Examiner, Art Unit 1784